Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 1 of 38




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA



  United States of America,          )
                                     )
                    Plaintiff,       )
                                     )
        vs.                          )     File No. 1:18-cr-38
                                     )
  Jorge Mikel Pitts,                 )     COURT REDACTED
                                     )
                    Defendant.       )




                         TRANSCRIPT OF SENTENCING




                                 Taken at
                         United States Courthouse
                          Bismarck, North Dakota
                             January 13, 2021




                BEFORE THE HONORABLE DANIEL L. HOVLAND
               -- UNITED STATES DISTRICT COURT JUDGE --
Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 2 of 38



                                APPEARANCES


        MR. RICK LEE VOLK
        U.S. Attorney's Office
        220 E. Rosser Ave
        P. O. Box 699
        Bismarck, North Dakota 58502-0699


                                                   FOR THE UNITED STATES



                            - - - - - - - - - -



        MR. KERRY S. ROSENQUIST
        Rosenquist & Arnason, PLLP
        301 North Third Street, Suite 300
        Grand Forks, North Dakota 58203


                                                       FOR THE DEFENDANT



                            - - - - - - - - - -



  Probation Officer:      Heather Achtenberg-Heck



                            - - - - - - - - - -



  Certificate of Court Reporter - Page 38



                            - - - - - - - - - -




                                    2
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 3 of 38



         1                (The above-entitled matter came before the Court, The

         2     Honorable Daniel L. Hovland, United States District Court

         3     Judge, presiding, commencing at 10:00 a.m., Wednesday,

         4     January 13, 2021, in the United States Courthouse, Bismarck,

         5     North Dakota.    The following proceedings were had and made of

         6     record in open court with the defendant present.)

         7                              - - - - - - - - - - -

         8                THE COURT:    We will open the record in the case of

         9     United States of America versus Jorge Pitts.         Here on behalf of

10:00   10     the federal government is AUSA Rick Volk.         Representing the

        11     defendant here is Attorney Kerry Rosenquist.         And, Mr. Pitts,

        12     how are you?

        13                THE DEFENDANT:     I'm all right.

        14                THE COURT:    As far as the masks are concerned, I

10:00   15     don't have a mask on.     I feel that I'm adequate social distance

        16     from everybody.    As far as counsel are concerned and Mr. Pitts,

        17     I'll leave it to your discretion.       If you're more comfortable

        18     not wearing a mask when you talk or at any other time during

        19     the hearing, that's fine.      If you wish to wear a mask, that's

10:01   20     fine as well.

        21                This is scheduled as a sentencing hearing on two

        22     separate counts; Count 1, charge of possession with intent to

        23     distribute oxycodone; Count 2, possession of a firearm by a

        24     prohibited person.

10:01   25                Before today I have carefully reviewed the


                                                  3
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 4 of 38



         1     Presentence Investigation Report.       I've actually reviewed it

         2     twice.   I've read the Sentencing Memorandum and Supplement

         3     submitted on behalf of Mr. Pitts, and I've read every letter of

         4     support submitted on behalf of defendant.         Read most of those

10:02    5     letters twice.    I read a letter this morning from Mr. Pitts'

         6     girlfriend in Detroit, and there were several letters from his

         7     parents, and all very nice supportive letters.

         8                I've also reread Mr. Danny Pitts' most recent letter,

         9     where he raised some concerns about earlier convictions

10:02   10     identified in the Presentence Report.        One was a charge when

        11     Mr. Pitts was apparently 14.       There was another robbery type

        12     attempt case that went to trial.

        13                And then there was a incident referred to in

        14     Mr. Pitts' letter about some shoplifting charge in which

10:03   15     Mr. Pitts' father, Danny Pitts, was identified in the

        16     Presentence Report as actually being present at the time, and

        17     Mr. Pitts was -- Mr. Danny Pitts was very concerned about that

        18     because he said he's never had any criminal offenses.

        19     Specifically, that would be paragraph 32, a retail fraud

10:03   20     charge, disposition unknown.

        21                All of Danny Pitts' concerns are identified -- or at

        22     least made a part of the record.       None of those convictions

        23     that Mr. Danny Pitts referred to in his most recent letter,

        24     which is Docket Number 508, were matters that affected the

10:04   25     calculation of the sentencing guidelines.         They -- none of --


                                                  4
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 5 of 38



         1     those incidents did not impact my decision in this case in any

         2     manner, but I understand his concerns, and they are made a part

         3     of the record here.

         4                Mr. Volk, was there anything else that the government

10:04    5     had filed, sentencing memorandum, or --

         6                MR. VOLK:    No, Your Honor, we did not file a

         7     sentencing memorandum.

         8                THE COURT:    And did you have any objections to the

         9     facts contained in the Presentence Report or the guideline

10:04   10     calculations?

        11                MR. VOLK:    I don't have any objections to the facts,

        12     Your Honor.

        13                With reference to the guideline calculations, I know

        14     that those were addressed by Mr. Rosenquist in his Sentencing

10:04   15     Memorandum.    And as the Court knows from the Plea Agreement

        16     here, we had stipulated to or agreed to a base offense level of

        17     24, a two-level enhancement for the firearm, the three-level

        18     role enhancement, and the acceptance reduction.          That would

        19     have got us to an offense level of 26, with a criminal history

10:05   20     category of III.     The range would have been 78 to 97 months.

        21                I think that's still a fair and accurate assessment

        22     of what Mr. Pitts pled guilty to.       I understand how the

        23     calculations were made in the Presentence Report and why the

        24     probation office found them as they did.         We've agreed in the

10:05   25     Plea Agreement we're going to be recommending 120 months


                                                  5
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 6 of 38



         1     regardless of where the guidelines fall.

         2                THE COURT:    So I -- to honor that recommendation, I'd

         3     either have to vary upward or vary downward, correct?

         4                MR. VOLK:    Correct, depending on how the Court wishes

10:05    5     to address that.     And here's -- here's how I look at this, Your

         6     Honor.   Mr. Pitts pled guilty to an event.        That event happened

         7     on -- in January of 2018.      That was the traffic stop where he

         8     was found to be in possession of the quantity of pills and the

         9     firearm.   That's what he pled guilty to.        And based upon that,

10:06   10     we think that the offense level of 26 with the various

        11     adjustments that I just noted would apply, and that would

        12     result in a range of 78 to 97 months.

        13                As is noted in the -- in Mr. Rosenquist's Sentencing

        14     Memorandum, in the way we get to 120 months is the Court's

10:06   15     consideration of the other conduct that's --

        16                THE COURT:    Right.

        17                MR. VOLK:    -- discussed in the -- in the Presentence

        18     Report, and I -- I think that's a more fair way to look at the

        19     plea and the factual circumstances here, Your Honor.            So I

10:07   20     would actually ask the Court to adopt what Mr. Rosenquist has

        21     noted in his Sentencing Memorandum as -- and what is contained

        22     in that Plea Agreement and then vary upward to the 120 months

        23     as opposed to adopting what's in the Presentence Report and

        24     varying downward, Your Honor.

10:07   25                THE COURT:    But the net result is the same.


                                                  6
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 7 of 38



         1                  MR. VOLK:    Exactly.

         2                  THE COURT:   Right.     All right.   Mr. Rosenquist.

         3                  MR. ROSENQUIST:   Your Honor, I would parrot a lot of

         4     what Mr. Volk has already told the Court.         These plea

10:07    5     agreements that we arrive at, and especially when Mr. Volk

         6     agreed to charge out an Information and dismiss the Indictment,

         7     they don't come overnight.      There's a -- there's a lot of

         8     thinking that goes into these things, and we knew, as Mr. Volk

         9     has already told the Court, that this was a matter that was

10:08   10     going to fall within 74 to 97 months.

        11                  However, given the -- not necessarily the severity of

        12     the offense, but the number of times that Mr. Pitts came to the

        13     state of North Dakota, it could be assumed that probably, if we

        14     went to trial, other co-defendants might and probably would

10:08   15     testify to the fact that Mr. Pitts didn't come empty-handed

        16     when he came to North Dakota.        But on the other hand --

        17                  THE COURT:   The total pills would have likely been

        18     five times what it had been agreed upon in the Plea Agreement.

        19                  MR. ROSENQUIST:   Very well could have been, Your

10:09   20     Honor.   That being the case, an upward departure is certainly

        21     warranted.

        22                  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        23     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        24     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:09   25     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


                                                    7
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 8 of 38



         1     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         2                And then looking at what the other co-defendants

         3     ended up with as sentences in this matter, it only made sense

         4     that Mr. Pitts wouldn't serve an appreciable amount of time

10:09    5     more than any of the rest of them, and that's where we came up

         6     with this -- the idea of just having the Information and doing

         7     an upward departure.

         8                My client isn't entering any kind of a plea for

         9     leniency at this time and asking for the Court to go less than

10:10   10     what the Plea Agreement called for, and that was 120 months,

        11     but he's asking the Court to accept the 120 months and not do

        12     an upward departure from there.

        13                THE COURT:    All right.    No, I intend to honor the

        14     Plea Agreement.    It's just a question of how we get there in

10:10   15     terms of the base offense level.

        16                But did you, Mr. Rosenquist, have any objections to

        17     the facts as outlined in the Presentence Investigation Report?

        18                MR. ROSENQUIST:     Myself and Ms. Heck had a

        19     conversation about it, Your Honor, yes.        There was one

10:10   20     paragraph where there was a listing of all the things that my

        21     client had supposedly been convicted of, and it also included

        22     just kind of rolling on, his two arrests -- or one arrest and

        23     then another call that came in on a domestic assault --

        24                THE COURT:    Right.

10:11   25                MR. ROSENQUIST:     -- but there was no -- no


                                                  8
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 9 of 38



         1     conviction.    They were both dismissed, but the casual reader of

         2     that paragraph would think that, okay, he was convicted here,

         3     he was convicted here, he's convicted here.         It doesn't say he

         4     wasn't convicted here.      It just said that there was an incident

10:11    5     of domestic assault.

         6                  And, you know, if it's not -- I can see where those

         7     things get put in -- put in.       I can see where the person would

         8     assume that there must be a conviction because there was an

         9     arrest, but certainly there wasn't, and there's no paperwork

10:12   10     that says there were, and, of course, the Court will note that

        11     there was a dismissal.

        12                  THE COURT:   Right.   There was -- paragraphs 33 and 34

        13     mentioned two separate domestic violence incidents.             One was

        14     dismissed.    The other was not prosecuted, and they didn't

10:12   15     affect the sentencing guideline calculations.

        16                  MR. ROSENQUIST:   But --

        17                  THE COURT:   But do you feel that -- do you have any

        18     objections that you feel that I need to address that would in

        19     some way affect the sentencing guidelines?

10:12   20                  MR. ROSENQUIST:   No, Your Honor, there's nothing

        21     that's going to affect the sentencing guidelines.

        22                  THE COURT:   All right.

        23                  MR. ROSENQUIST:   It's just a matter of the record,

        24     and my -- my client and, of course, my client's father was

10:12   25     somewhat distressed by what he read because it didn't -- I


                                                  9
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 10 of 38



         1     think he read it a little bit differently.         I don't think

         2     that --

         3                 THE COURT:    Right.

         4                 MR. ROSENQUIST:     -- there's anything written about a

10:13    5     murder, attempted murder, so maybe a misunderstanding there,

         6     but certainly not a misunderstanding where Mr. Pitts was

         7     supposedly at a Walmart when -- when there was some shoplifting

         8     done.   And I'm talking about Danny Pitts, Your Honor.

         9                 THE COURT:    Well, the one paragraph, 25, is -- that

10:13   10     was a conviction at age 18, an assault charge.          The description

        11     of that incident is a bit confusing because it does say the

        12     victim shot into his car and hit the passenger, went to the

        13     hospital, but recovered.      His friends returned fire, which

        14     killed the victim, but yet there doesn't --

10:13   15                 MR. ROSENQUIST:     I guess it says that, Your Honor,

        16     but nobody died there.

        17                 THE COURT:    Okay.    Well, Mr. Danny Pitts' letter is a

        18     part of the record, and none of the objections or concerns are

        19     matters that impact the sentencing guideline calculations in

10:14   20     any way, so I don't need to make any official ruling on or

        21     finding on any of those matters.

        22                 But with respect to the overall base offense level in

        23     this case and -- Heather, are you on the phone?

        24                 THE PROBATION OFFICER:      Yes, I am, Your Honor.

10:14   25                 THE COURT:    Okay.    What my finding is going to be by


                                                  10
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 11 of 38



         1     a preponderance of the evidence is that the appropriate base

         2     offense level will be what the parties had agreed upon in the

         3     Plea Agreement of a 26, so I would request that the Presentence

         4     Report be amended to reflect that, and in paragraph 12, to

10:14    5     reflect the total quantities of pills and the conversion that

         6     had been agreed upon in the Plea Agreement, so that would be

         7     changed from a 30 to a 26.

         8                 Ms. Heck, I think that you properly calculated the

         9     appropriate base offense level in this case.          I think the

10:15   10     Presentence Report, as originally drafted, was accurate.            I

        11     think the pill quantities are probably conservative estimates.

        12                 But I'll respect what the parties had agreed upon and

        13     had contemplated in terms of a base offense level in the Plea

        14     Agreement and will make my finding based on a preponderance of

10:15   15     the evidence that the appropriate base offense level is 26.

        16     All of the other sentencing guideline calculations on page 7

        17     and 8 of the Presentence Investigation Report would remain the

        18     same.

        19                 But what we're left with at the end of the day is an

10:16   20     offense level of 26, a criminal history category of III.

        21     That's what the parties had agreed upon in their Plea

        22     Agreement, and I'll honor that for purposes of the sentencing

        23     guideline calculations in this case.

        24                 MR. VOLK:    Your Honor, if I may, I think the base

10:16   25     offense level is actually a 24, and the total adjusted offense


                                                  11
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 12 of 38



         1     level with the firearm and the role enhancement --

         2                 THE COURT:    Yeah, you're right.

         3                 MR. VOLK:    -- it ends up being 26.

         4                 THE COURT:    So, Heather, yeah, that's right.       It

10:16    5     should be a base offense level of 24, and make sure that the

         6     total number of pills and the conversion of those drug weights

         7     are properly recalculated in the Presentence Investigation

         8     Report.

         9                 MR. ROSENQUIST:     Your Honor, if I may, I don't mean

10:16   10     to beat the dead horse here, but paragraph 15, Ms. Heck had put

        11     down a plus-two, I believe, and it should be probably -- a

        12     plus-three is what we calculated, and then --

        13                 THE COURT:    Well, paragraph 15 in the Presentence

        14     Report that I have in front of me shows plus-three.

10:17   15                 MR. ROSENQUIST:     Oh, okay.    That's -- you've got the

        16     updated one.

        17                 THE COURT:    Yeah.

        18                 MR. ROSENQUIST:     My apologies.

        19                 THE COURT:    So are we all in agreement that

10:17   20     everything remains the same in the Amended Presentence

        21     Investigation Report other than the base offense level moving

        22     down to a 24?

        23                 MR. VOLK:    Yes, Your Honor.

        24                 THE COURT:    You're on the same page, Mr. Rosenquist?

10:17   25                 MR. ROSENQUIST:     I am, Your Honor.


                                                  12
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 13 of 38



         1                 THE COURT:    All right.    Good.   And, Mr. Pitts, were

         2     you given an opportunity to read the Presentence Investigation

         3     Report?

         4                 THE DEFENDANT:     Yes.

10:17    5                 THE COURT:    Have you had a chance to discuss that

         6     with your attorney?

         7                 THE DEFENDANT:     Yeah.

         8                 THE COURT:    Okay.   Are there any witness that either

         9     party intended to call here today?

10:17   10                 MR. VOLK:    No, Your Honor.

        11                 MR. ROSENQUIST:     No, Your Honor.

        12                 THE COURT:    All right.    So, Mr. Pitts, I'll give both

        13     attorneys an opportunity to outline what they're recommending,

        14     and it was a joint recommendation in the Plea Agreement.         When

10:18   15     the attorneys are done, I'll turn to you and give you a chance

        16     to speak.    If there's anything you want to say, you've got the

        17     same right to speak as the attorneys have had in this case.

        18     Mr. Volk.

        19                 MR. VOLK:    Your Honor, pursuant to the Plea Agreement

10:18   20     we are recommending the 120-month term of imprisonment, with

        21     credit for the time that Mr. Pitts has served to date,

        22     three-year term of supervision, the $200 in special

        23     assessments, and we would move to dismiss the Indictment or the

        24     Superseding Indictment - I think in this case it's actually the

10:18   25     Superseding Indictment - pursuant to that Plea Agreement as


                                                  13
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 14 of 38



         1     well.

         2                 Your Honor, we do think the 120-month sentence is a

         3     reasonable and fair sentence to impose upon Mr. Pitts

         4     considering all of the sentencing factors in 3553(a).            This was

10:18    5     serious conduct.     It involves -- the offense conduct involves a

         6     very highly addictive substance, oxycodone, that that has

         7     effectively plagued the Fort Berthold area.

         8                 And I think Mr. Pitts is significantly responsible

         9     for some of that addiction taking place up there because of the

10:19   10     quantity of pills that he was moving into that area.             It's

        11     ruined and tarnished the lives of multiple people, not only,

        12     you know, those who were charged in this case, but others who

        13     were acquiring as well.      It's a substantial volume of pills.

        14                 And when you look at the Presentence Report here,

10:19   15     it's clear that this was a financial motivation for Mr. Pitts.

        16     He's not a drug user, so he is solely here to make money.

        17                 And, quite honestly, if it was just a matter of, you

        18     know, making money as a drug dealer, he could do that in

        19     Michigan, but he's here in North Dakota for a specific purpose,

10:20   20     and that purpose is to make more money because he knows that

        21     these pills, oxycodone 30-milligram pills, can be sold for a

        22     higher price here than they would have been able to be sold in

        23     Michigan, so that's why he's here, and it's caused a lot of

        24     distress, a lot of destruction up on the reservation.

10:20   25                 You know, I've read the letters.        He's described --


                                                  14
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 15 of 38



         1     and in the Presentence Report Mr. Pitts is described as a -- by

         2     his friends and his family as a very caring individual, and

         3     that may be to them, but he certainly was not that to the

         4     enrolled members of the tribe up on Fort Berthold because he's

10:20    5     caused them an awful lot of pain and destruction.           Some of

         6     those individuals certainly are complicit to some degree

         7     because they're addicts, they're users.         They assisted

         8     Mr. Pitts in the distribution.

         9                 But this is very serious conduct, and that's the

10:21   10     reason why, Your Honor, we think, you know, an upward variance

        11     from that 78-to-97-month range is specifically applicable here,

        12     and I think it's reasonable in light of the other sentences

        13     that were imposed here.

        14                 The next highest sentence was 78 months, and that was

10:21   15     Justin Price, one of the co-defendants in this case.             And

        16     Justin Price, Your Honor, was a -- was a two-time drug

        17     distributor of opiate pills.       Frankly, his sentence -- he was

        18     serving -- he served a sentence of imprisonment.          He continued

        19     to use substances while he was in prison, and immediately upon

10:21   20     getting out he began using again and then hooked up with

        21     Mr. Pitts and others and started distributing again, so his

        22     sentence was 78 months.

        23                 The next highest was 60 months, which was

        24     Mr. Washington, and so the sentence we're recommending is

10:22   25     double that of Mr. Washington's, and it's a little more than


                                                  15
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 16 of 38



         1     40 months greater than what Mr. Price received, and so I think

         2     that's fair and reasonable in light of Mr. Pitts being, you

         3     know, kind of the top of the rung here.

         4                 THE COURT:    Where's Mr. Lunsford at in the process?

10:22    5                 MR. VOLK:    He has -- he has entered a guilty plea,

         6     Your Honor.    We're awaiting sentencing in his case.

         7                 THE COURT:    He is in custody?

         8                 MR. VOLK:    He is out of custody, I believe, at the

         9     present time.     I believe he's at a residential re-entry center

10:22   10     at the moment, Your Honor.

        11                 And so that's kind of where -- why we believe that a

        12     120-month sentence in total for Mr. Pitts was -- is reasonable

        13     and appropriate, Your Honor, and under the circumstances we

        14     would ask the Court to adopt that.

10:23   15                 THE COURT:    So is Mr. Lunsford the last of this group

        16     of defendants to be sentenced?

        17                 MR. VOLK:    Yes, Your Honor.

        18                 THE COURT:    Okay.   Mr. Rosenquist.

        19                 MR. ROSENQUIST:     As I said before, Your Honor, we

10:23   20     didn't arrive at this Plea Agreement overnight.          It took some

        21     hammering out, and I appreciate the cooperation in arriving at

        22     this Plea Agreement.      Mr. Volk of the U.S. Attorney's Office

        23     probably precluded having to have a trial in the matter.

        24                 Having said that, we agreed in this Plea Agreement to

10:23   25     make no recommendation under 120 months, and I'm not going to


                                                  16
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 17 of 38



         1     do so now, but 120 months is an appropriate sentence, I

         2     believe.    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         3     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         4     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:24    5     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         6     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         7     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         8                 But on the other hand, when we look at the sentences

         9     of the other co-defendants -- as the Court may recall, my

10:24   10     client has been incarcerated now for just about three years.

        11     His first attorney passed away and nobody knew it.

        12                 THE COURT:    Oh, I remember that incident, yeah.

        13                 MR. ROSENQUIST:     And then another attorney was

        14     appointed to represent him, and she withdrew.          And then I was

10:25   15     appointed to represent him, so he's been incarcerated now for

        16     three years, and that may have served as a little bit of an

        17     advantage to him because we were able to see what some of the

        18     co-defendants ended up getting sentenced to.

        19                 But he's young.     He doesn't use drugs.      If he gets to

10:25   20     the point now that he has learned that you can't make an easy

        21     buck, you have to really work for it, then society is a better

        22     place for it.     So I'd ask that the Court follow the Plea

        23     Agreement and sentence my client as is -- as it was worked out

        24     to 120 months.

10:26   25                 THE COURT:    Thank you.    Mr. Pitts, I need to give you


                                                  17
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 18 of 38



         1     the same opportunity to speak as others have had here.           Is

         2     there anything that you would like to say today?          Or if you

         3     have any questions, you're free to raise those as a part of

         4     this hearing.

10:26    5                 THE DEFENDANT:     Just that I take full responsibility

         6     for my actions and consequences that come with it.

         7                 THE COURT:    Where have you been held in custody here

         8     in the last year?

         9                 THE DEFENDANT:     Washburn and Ward County.

10:26   10                 THE COURT:    Have you been treated respectfully?

        11                 THE DEFENDANT:     Yes.

        12                 THE COURT:    Where did you come from today?

        13                 THE DEFENDANT:     Ward.

        14                 THE COURT:    Pardon?

10:26   15                 THE DEFENDANT:     Ward County.

        16                 THE COURT:    Okay.   But your plan is to go back to

        17     Detroit when you're done with this case and the sentence?

        18                 THE DEFENDANT:     Yeah.

        19                 THE COURT:    Okay.   And as I understand it, your

10:27   20     father is retired now, is that correct?

        21                 THE DEFENDANT:     Yes.

        22                 THE COURT:    Okay.   And your mother, does she still

        23     work full-time?

        24                 THE DEFENDANT:     Yeah, she's a nurse.

10:27   25                 THE COURT:    Okay.   Have any brothers and sisters back


                                                   18
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 19 of 38



         1     home that live with your parents, or --

         2                 THE DEFENDANT:     I got brothers and sisters.       I have

         3     brothers and sisters back home.

         4                 THE COURT:    Are they younger than you or older than

10:27    5     you?

         6                 THE DEFENDANT:     Older.

         7                 THE COURT:    Okay.   And when you were making trips out

         8     to North Dakota, was that usually by car?

         9                 THE DEFENDANT:     Yeah.

10:27   10                 THE COURT:    Usually traveling by yourself?

        11                 THE DEFENDANT:     Yeah.

        12                 THE COURT:    Okay.   And was it 2016 that you first got

        13     started?

        14                 THE DEFENDANT:     Yeah.

10:27   15                 THE COURT:    How was it that you got started?       Was it

        16     somebody back home that told you about how much money they were

        17     making and --

        18                 THE DEFENDANT:     Yes.

        19                 THE COURT:    Okay.   But you've never been a pill user,

10:28   20     or --

        21                 THE DEFENDANT:     No.

        22                 THE COURT:    Okay.   And when you'd come to North

        23     Dakota, were you generally staying in the New Town area?

        24                 THE DEFENDANT:     Yeah.

10:28   25                 THE COURT:    Okay.   With others that were selling?


                                                    19
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 20 of 38



         1                 THE DEFENDANT:     Yeah.

         2                 THE COURT:    Anything else anyone wishes to say here

         3     today?

         4                 MR. VOLK:    No, Your Honor.

10:28    5                 MR. ROSENQUIST:     Just placement recommendations, Your

         6     Honor.   My client, if at all possible, would like a

         7     recommendation to the BOP that he be housed in a federal

         8     penitentiary in the Ohio area.         I don't know what -- what you

         9     have in the Ohio area or what the BOP does, but he would like

10:29   10     -- appreciate a recommendation to Ohio.

        11                 THE COURT:    Not Detroit.

        12                 MR. ROSENQUIST:     If there's a federal penitentiary in

        13     Detroit, maybe, but I think he wants to stay away from Detroit

        14     during his incarceration.

10:29   15                 THE COURT:    All right.     And that's satisfactory to

        16     you, Mr. Pitts?

        17                 THE DEFENDANT:     Yeah.

        18                 THE COURT:    I read somewhere, and I don't know if it

        19     was in the Presentence Investigation Report or -- that you've

10:29   20     had a few fights in jail here in North Dakota?

        21                 THE DEFENDANT:     Yes.

        22                 THE COURT:    What -- what were those about?

        23                 THE DEFENDANT:     A basketball misunderstanding.

        24                 THE COURT:    Okay.   Somebody thought they'd been

10:29   25     fouled and --


                                                  20
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 21 of 38



         1                 THE DEFENDANT:     Yes, stuff -- yeah.

         2                 THE COURT:    Okay.   Did you play basketball in high

         3     school?

         4                 THE DEFENDANT:     Yeah.

10:30    5                 THE COURT:    What school was that?

         6                 THE DEFENDANT:     Fraser.

         7                 THE COURT:    Pardon?

         8                 THE DEFENDANT:     Fraser High School.

         9                 THE COURT:    Okay.   What kind of team did you have?

10:30   10                 THE DEFENDANT:     It was all right.

        11                 THE COURT:    Well, I've reviewed the -- well, first of

        12     all, Heather, did you have any questions about my findings in

        13     the Presentence Investigation Report?

        14                 THE PROBATION OFFICER:       No, I did not, Your Honor.

10:30   15                 THE COURT:    And you can -- what do you do, just make

        16     -- issue an Amended Presentence Investigation Report?

        17                 THE PROBATION OFFICER:       Yes, one will be filed by the

        18     end of the day today.

        19                 THE COURT:    Okay.   And again, I'm not in any way

10:30   20     critical of the calculations that you made.          I think that they

        21     were accurate.

        22                 But I've reviewed the Presentence Investigation

        23     Report.    I accept all of the facts contained in the report.         In

        24     terms of the sentencing guideline calculations, they've been

10:31   25     revised now to reflect an overall offense level of 26 and a


                                                   21
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 22 of 38



         1     criminal history category of III.

         2                 There have been no other requests for any traditional

         3     departures from the guidelines, so I need not address that.

         4     With respect to the sentencing factors under 18 USC Section

10:31    5     3553(a), I'm well aware of all of those factors.          I have given

         6     all of them consideration in this case.

         7                 Based on the joint recommendation of the parties and

         8     the facts of this particular case, and in the broad exercise of

         9     my discretion, I will vary upward to the joint recommendation

10:31   10     of the parties of 120 months.

        11                 And the Eighth Circuit has made it repeatedly clear

        12     to sentencing judges in this circuit that when we are

        13     addressing and assessing the 3553(a) factors, we are entitled

        14     to rely upon all of the factual information contained in the

10:32   15     Presentence Investigation Report, which I have relied upon.          We

        16     are entitled to rely upon factual information contained in the

        17     Sentencing Memorandums and letters of support, arguments of

        18     counsel, joint recommendations of the parties and plea

        19     agreements, and I've relied upon all of that information.

10:32   20                 So it'll be my judgment, Mr. Pitts, that you shall be

        21     committed to the custody of the Bureau of Prisons to be

        22     imprisoned for a period of 120 months - that was the joint

        23     recommendation of all parties - and thereafter placed on

        24     supervised release for a period of three years.          So the record

10:32   25     is clear, there were two counts.        I'm imposing 120 months on


                                                  22
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 23 of 38



         1     each count, to run concurrent with one another.          The second

         2     count, I assume, carries the ten-year --

         3                 MR. VOLK:    Yes.

         4                 THE COURT:    -- statutory max for guns?

10:33    5                 MR. VOLK:    That's correct, Your Honor.

         6                 THE COURT:    Okay.   And the period of supervision that

         7     I'm ordering is three years, and that's three years on each of

         8     Counts 1 and 2, to run concurrent with one another, so a total

         9     of three years of supervision.       I believe that's a sentence

10:33   10     that is sufficient but not greater than necessary.           I'll

        11     dismiss the Superseding Indictment with prejudice.

        12                 Mr. Pitts, as a part of your sentence I'm ordering

        13     that you pay a special assessment of $200.         That's a mandatory

        14     fee payable to the District of North Dakota.          I don't have the

10:33   15     discretion to waive that.       I am not ordering that you pay any

        16     fine in this case.

        17                 In terms of the conditions of supervised release that

        18     you're required to comply with, those will all be spelled out

        19     in the judgment that I sign, and the judgment is the final

10:33   20     paperwork in this case.      I'll sign that today.      When you're

        21     released from custody, wherever you're living and working and

        22     carrying on with your life, you'll be assigned a federal

        23     probation officer that'll be supervising you.          That person will

        24     sit down with you shortly after your release from custody and

10:34   25     again review all of these conditions with you.


                                                  23
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 24 of 38



         1                  If you intend to live in Detroit, Michigan, area, the

         2     District of Michigan will have to accept your supervision,

         3     which shouldn't be a problem.       And generally that paperwork is

         4     all taken care of in the months before you're released from BOP

10:34    5     custody.

         6                  And you will also get a copy of this judgment that

         7     I'll sign, so you'll be able to see what all of these

         8     conditions are, but I'll summarize them for you.          Every

         9     defendant that's sentenced in the federal criminal justice

10:34   10     system nationwide who's on supervision has to comply with what

        11     are known as standard conditions of supervised release.

        12     They're uniformly ordered for everybody.         The standard

        13     conditions require that you live a law-abiding lifestyle.         If

        14     you break any laws while you're on federal supervision, that's

10:35   15     a problem.

        16                  The standard conditions also prohibit you from using

        17     street drugs.     You are prohibited from even associating with

        18     people that use street drugs, and that includes prescription

        19     drugs for which individuals don't have a prescription.

10:35   20                  The standard conditions prohibit you from even

        21     associating with individuals that have felony convictions on

        22     their record unless your probation officer has approved that

        23     association.

        24                  Another consequence of having a federal felony

10:35   25     conviction is that you are now prohibited for the rest of your


                                                  24
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 25 of 38



         1     life from ever possessing firearms or ammunition.           That's a

         2     penalty that's imposed by Congress.        Congress has identified

         3     certain individuals that are considered to be prohibited

         4     persons, and convicted felons are one of those categories, so

10:36    5     you can't own a gun.      You can't be handling guns, and you can't

         6     be around guns.

         7                 The one thing that you need to know -- and I'm not

         8     telling you this to lecture you or talk down to you.             I'm

         9     telling you because I hope that you'll never get in trouble

10:36   10     again, but some people are of the belief that as long as they

        11     don't have a gun in their hands, that they're free and clear of

        12     ever being charged with a crime.        That's not true.

        13                 The term "possession of a firearm" is a rather

        14     broadly defined term, and it's something that's usually left up

10:36   15     to a jury to decide.      But if you're in close proximity to a

        16     gun, if you're near a gun and you have access to that gun,

        17     you're still probably considered to be in possession of it.

        18                 So what that means is that -- and I'll give you some

        19     examples.    You can't be traveling in a car with somebody else

10:37   20     that might have a gun.      You need to know who you're getting

        21     into a car with.     You can't be living in a residence where

        22     somebody else might own a gun even if they have it in their

        23     bedroom and locked in a safe.

        24                 You can't be visiting residences where there might be

10:37   25     guns around.    You can be over at somebody's house watching a


                                                  25
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 26 of 38



         1     basketball game, and if there's a firearm around and word gets

         2     back to law enforcement that you were over at this apartment or

         3     house for three, four hours and there was a semiautomatic

         4     handgun sitting on the kitchen counter and the government can

10:38    5     show that you were there and were aware of that firearm, you're

         6     going to get charged with a firearm offense, one of the most

         7     popular crimes charged in federal courts all over the country,

         8     felon in possession of a firearm or ammunition.

         9                 So you need to be careful about who you associate

10:38   10     with and making sure that you don't put yourself in a position

        11     where there might be -- you might be where a gun is located.

        12     My advice is don't go there.       If you think there might be a gun

        13     around someplace that you're planning on going to, don't go

        14     there.   And if you end up someplace in the future where there

10:38   15     is a gun, get yourself out of there as fast as you can.

        16                 They're popular crimes charged out in every federal

        17     district court in this country.         And the conviction rate

        18     nationwide for the federal government in gun charges is

        19     99.6 percent, something like that, which means that the

10:39   20     government usually wins gun cases when they go to trial.

        21                 And I've tried a lot of gun cases, and I've seen one

        22     defendant that was found not guilty in a gun case.           And the

        23     reason is most juries just aren't very sympathetic towards

        24     convicted felons that have put themselves around a gun.           Right

10:39   25     or wrong, just or unjust, juries are just not very sympathetic


                                                  26
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 27 of 38



         1     to defendants in those kinds of cases, so that's my advice, for

         2     what it's worth.

         3                  And with your criminal history - and you've got a

         4     couple of other gun type offenses or convictions in your past -

10:39    5     you're looking at close to ten years if you're charged and

         6     convicted of another gun offense.         It doesn't matter what state

         7     you're in or what judge you're in front of.          I don't want that

         8     for you.    I -- and I think that you're a smart guy and you know

         9     what you need to do to avoid that kind of problem again in the

10:40   10     future, but any questions about gun issues?

        11                  THE DEFENDANT:    No.

        12                  THE COURT:   Okay.   And then among the other standard

        13     conditions is that you'll be assigned a probation officer.             You

        14     got to check in with that officer as frequently as they require

10:40   15     it of you.    Usually when you start out, they're asking you to

        16     check in once a week or once every other week or it might only

        17     be once a month.     But if you don't check in, that's usually a

        18     sign that there's some problems, and then they start writing

        19     you up, and we end up back in court.

10:40   20                  I have put you on supervision for three years.           It

        21     doesn't necessarily have to be three years.          If you're doing

        22     well and you are getting along well with your probation

        23     officer, that period of supervision can be shortened.            It

        24     oftentimes is for people.       Under federal law, being convicted

10:41   25     of these offenses, you are required to be on supervision for at


                                                    27
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 28 of 38



         1     least a year, but it doesn't have to be significantly longer

         2     than that.

         3                  If you're doing well, generally what happens is that

         4     the probation officer will come to me and say, "Judge,

10:41    5     Mr. Pitts is doing fine.      I don't think we need to keep him on

         6     supervision for a total of three years.         I'd ask that you end

         7     the supervision early."       And 100 percent of the time in the

         8     last 19 years that I've been asked to end somebody's

         9     supervision early, I have signed the paperwork and ended it

10:41   10     early.   I've never refused to do that for any defendant.        So it

        11     really depends on how you're doing and how you're getting along

        12     with the United States Probation Office in whatever city that

        13     you're living in.

        14                  Any questions about the standard conditions?

10:42   15                  THE DEFENDANT:    No.

        16                  THE COURT:   Okay.   Then I'm ordering some special

        17     conditions, and they also require that you comply with them.

        18     Any violation of any of these conditions usually means that

        19     you're at risk of going back to prison for up to two years.

10:42   20                  Special conditions are as follows:       I'm ordering that

        21     you abstain from using alcohol and street drugs, inhalants and

        22     synthetic drugs.     Abstain means shall not use.

        23                  You will be subject to random drug and alcohol

        24     screening or testing, as is everybody else in this country

10:42   25     convicted of a drug offense in the federal system.


                                                    28
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 29 of 38



         1                 I'm ordering that you participate in any form of

         2     counseling or treatment or programming or classes recommended

         3     by your supervising probation officer.         By ordering that, I'm

         4     not suggesting that you need to go to a long list of classes

10:43    5     and treatment.     I'm not even remotely suggesting that.        I'm

         6     just ordering it, and that gives your probation officer

         7     discretion, and if he or she feels that maybe you could benefit

         8     from some class in your local community, you can be required to

         9     take part in that while you're on supervision.

10:43   10                 It's not designed to punish you.        It's designed to

        11     assist you if your probation officer feels you may need some

        12     assistance, whether it's -- maybe it's just a class on

        13     financial counseling or relationship counseling or cognitive

        14     skills.

10:43   15                 Another special condition that I'm ordering is that

        16     you can be placed in a halfway house at any time while you're

        17     on supervised release.

        18                 And, finally, I'm ordering a search clause, and

        19     search clauses are in place for virtually every defendant

10:44   20     sentenced in a federal criminal case.         Search clauses simply

        21     mean you can be searched by the United States Probation Office

        22     any time, any place.

        23                 They do not need search warrants or Court orders to

        24     conduct searches of you, the residence that you're living in,

10:44   25     motor vehicles you're traveling in, computers, computer


                                                  29
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 30 of 38



         1     devices, cell phones, smart phones.        They can search all of

         2     those things while you're on federal paper.

         3                 The United States Supreme Court has said they can do

         4     that, so there really isn't any question anymore about the

10:44    5     validity of search clauses.       You may never be searched, but

         6     they always have a right to do it while you're on supervision.

         7     Do you feel that you understand that?

         8                 THE DEFENDANT:     Yes.

         9                 THE COURT:    Okay.   I will recommend to the Bureau of

10:45   10     Prisons that they place you in a low-security facility in the

        11     state of Ohio.

        12                 And the Bureau of Prisons will be the entity that

        13     calculates the precise number of days that you've already been

        14     in custody.    They'll give you credit for that.        I don't do that

10:45   15     as a part of my sentence.       That's entirely a BOP function.

        16                 And under the current rules and regulations of the

        17     BOP, if you're on good behavior, you're allowed to be released

        18     after you've served 85 percent of your sentence.          Eighty-five

        19     percent of 120-month sentence is 8.5 years, less the time that

10:45   20     you've already served, so there's benefits to being on good

        21     behavior and staying out of fights and playing by the rules.

        22                 And in addition to good-time credit, if you're on

        23     good behavior, generally inmates are allowed to serve up to the

        24     last year of their sentence in a halfway house with work

10:46   25     release privileges.


                                                  30
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 31 of 38



         1                 Back in December of 2018, Congress passed and the

         2     president signed a new law that's -- it's now not so new.              It's

         3     two years old, but it was called the First Step Act, and under

         4     the First Step Act, when you go into federal prison, they're to

10:46    5     do an assessment of you and what your needs are, what kind of

         6     education or vocational training or treatment or things of that

         7     sort that you may need.

         8                 And once they identify those needs, if you

         9     participate in whatever program they feel is needed for you,

10:46   10     you're entitled to earn additional credit towards early release

        11     by completing those programs, and you're eligible for all of

        12     the new benefits of the First Step Act.

        13                 In terms of how soon you'll be leaving North Dakota,

        14     that's the great unknown with this Covid-19 pandemic.            The

10:47   15     Bureau of Prisons is not moving people around the country very

        16     quickly anymore.     Before Covid-19, usually after I'd sentence

        17     somebody in North Dakota, they'd be moving out to a federal

        18     prison within two, three weeks.         Now it's -- it might be two,

        19     three months.

10:47   20                 You'll get credit for the time that you're in

        21     custody, but BOP is dealing with the pandemic in their

        22     institutions.     And every time they move people around, they've

        23     got to be quarantined when they come into a new jail type

        24     facility, and so it's creating problems everywhere, and so I

10:48   25     don't know how quickly that you'll move out.


                                                  31
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 32 of 38



         1                 As soon as I sign the judgment today, it gets

         2     electronically filed, and the BOP gets a copy of the judgment,

         3     and they get a copy of the new Presentence Investigation

         4     Report.    And the BOP has a staff down in Grand Prairie, Texas,

10:48    5     that decides where you're going to serve the time.           They may

         6     make that decision in a few weeks, but that doesn't mean that

         7     you'll be moved out of North Dakota in a few weeks.              It's

         8     entirely up to the U.S. Marshal Service and the BOP, I guess,

         9     how quickly that you go to any particular facility.

10:48   10                 But there is certainly a benefit of staying out of

        11     trouble in jail and getting that good-time credit.           And BOP, in

        12     their effort to move more people out of prisons, is really

        13     giving people more of a chance and a longer chance to serve a

        14     portion of their sentence in a halfway house than what they

10:49   15     ever used to do before the pandemic.        Any questions?

        16                 THE DEFENDANT:     No.

        17                 THE COURT:    Finally, I need to inform you that you do

        18     have a right to appeal.      After any defendant is sentenced, they

        19     can appeal their case to a higher appeals court.          In North

10:49   20     Dakota it'd go to the Eighth Circuit Court of Appeals in St.

        21     Louis.    Defendants can appeal their sentence, and they can

        22     appeal any of the conditions of supervision that have been

        23     ordered.

        24                 However, as a defendant, you only have 14 days to

10:49   25     appeal, 14 days, two weeks, and that starts today.           As soon as


                                                    32
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 33 of 38



         1     I sign the final judgment, which is the final paperwork, then

         2     the clock is ticking for your 14 days to appeal.          It'll start

         3     today.

         4                 If you wish to appeal anything that I've done here

10:50    5     today, all that you need to do is talk to Mr. Rosenquist, and

         6     he can take care of quickly filing a notice of appeal for you.

         7     That's what the document is called that protects your appeal

         8     rights.    It's just a one-page, one-paragraph document, but that

         9     has to be filed within 14 days from today or you've lost your

10:50   10     right to appeal.     Do you understand that?

        11                 THE DEFENDANT:     Yeah.

        12                 THE COURT:    In the Plea Agreement that you signed -

        13     we reviewed it in some detail - there was a paragraph - I

        14     believe it was paragraph 24 - in which you agreed that you

10:50   15     would not appeal any sentence up to the joint recommendation of

        16     120 months.    You had a right to appeal any sentence higher than

        17     that, but you said that you would not appeal any sentence up to

        18     120 months.    The appeals courts hold defendants to those

        19     agreements.

10:51   20                 I believe you've clearly given up your right of

        21     appeal in the Plea Agreement.       Most defendants do give up their

        22     right to appeal in the plea agreements that they sign as long

        23     as -- and as long as they're sentenced in accordance with those

        24     plea agreements, they generally don't have a snowball's chance

10:51   25     when they file appeals of their sentence.         Do you recall us


                                                  33
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 34 of 38



         1     visiting about that?

         2                 THE DEFENDANT:     Yeah.

         3                 THE COURT:    Okay.   I appreciate all the letters that

         4     were sent on your behalf.       They all spoke very well of you.

10:51    5     And I hope that you've learned a lesson and aren't going to get

         6     caught up in the criminal justice system anywhere in this

         7     country in the future, whether it's the federal system or the

         8     state system or whatever it is.

         9                 If you get caught up in another drug, oxycodone type

10:52   10     offense in the federal system, you're going to get hammered in

        11     federal court in terms of a sentence the next time around.

        12     It's going to be at least 180 months, 15 years.          It doesn't

        13     matter what state that you're in or what judge you're in front

        14     of, it's a mandatory minimum of 15 years now.

10:52   15                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        16     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        17     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        18     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        19     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:52   20                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        21     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        22     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        23     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        24     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:53   25     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


                                                  34
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 35 of 38



         1     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         2                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         3     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         4     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:53    5     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         6     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         7     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         8     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         9     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:54   10                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        11     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        12     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        13     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        14     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:54   15     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        16     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        17                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        18     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        19     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:54   20     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        21     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        22     XXXXXXXXXXX

        23                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        24     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:55   25     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


                                                  35
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 36 of 38



         1     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         2     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         3     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         4                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:55    5     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         6     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         7     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         8                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

         9     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:55   10     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        11     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        12     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        13     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        14     XXXXXXXXXXXXXXXXXXXX

10:56   15                 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        16     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        17     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        18     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        19     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

10:56   20     XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        21                 XXXXXXXXXXXXXXXXXXX

        22                 THE COURT:    All right.    Mr. Volk, any objections to

        23     what's been ordered here today or anything else that I've said

        24     or done?

10:57   25                 MR. VOLK:    No, Your Honor.


                                                  36
             Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 37 of 38



         1                 THE COURT:    Mr. Rosenquist?

         2                 MR. ROSENQUIST:     None, Your Honor.     Thank you.

         3                 THE COURT:    I want to thank you, Mr. Rosenquist, for

         4     your involvement in this case and helping out western North

10:57    5     Dakota in these drug conspiracy cases and negotiating what I

         6     believe is a fair and reasonable outcome for Mr. Pitts under

         7     all of the circumstances.

         8                 Mr. Pitts, do you have any questions or concerns that

         9     you'd like to raise before we close the record in this case?

10:57   10                 THE DEFENDANT:     No.

        11                 THE COURT:    I only wish you the best, sir.         I hope

        12     that you never get caught up in the criminal justice system

        13     again.    I hope you can serve the time and move on with your

        14     life and have a good life from here on out.          You're still a

10:57   15     young guy, and you've got a lot of life to live.          And I think

        16     you're a smart gentleman who can do well for himself and his

        17     family.

        18                 I'll remand you to the custody of the U.S. marshals.

        19                 We'll stand adjourned.

10:58   20                 (Proceedings concluded at 10:58 a.m., the same day.)

        21                               - - - - - - - - - -

        22

        23

        24

        25



                                                    37
     Case 1:18-cr-00038-DLH Document 519 Filed 02/11/21 Page 38 of 38



 1                          CERTIFICATE OF COURT REPORTER

 2               I, Sandra E. Ehrmantraut, a Certified Realtime

 3     Reporter,

 4               DO HEREBY CERTIFY that I recorded in shorthand the

 5     foregoing proceedings had and made of record at the time and

 6     place hereinbefore indicated.

 7               I DO HEREBY FURTHER CERTIFY that the foregoing

 8     typewritten pages contain an accurate transcript of my

 9     shorthand notes then and there taken.

10               Dated:   February 11, 2021

11

12                                      /s/ Sandra E. Ehrmantraut
                                        Certified Realtime Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25



                                          38
